Citation Nr: 1343412	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure in service.  

The Veteran reported working on a gun range without hearing protection, participating in shooting competitions, and working on helicopters.  Service personnel records indicate that the Veteran's military occupational specialties were rifleman, machine gunner, and crash/fire rescueman.  A statement from F.G. stated that the Veteran worked with him at a pistol range and participated with the Marine Rifle and Pistol team. 

Service treatment records are negative for audiometric testing.  However, the Veteran was afforded whisper tests upon entrance and separation from service that were within normal limits, at 15/15, in both ears.  

In an October 2010 VA audiological examination, the Veteran reported in-service noise exposure from guns without hearing protection and post-service occupational noise exposure working as a mechanic without hearing protection.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not related to acoustic trauma in service because the whisper test results were within normal limits, the Veteran had been out of service for nearly 50 years, and the years of occupational noise exposure more likely caused his hearing loss.

For the reasons discussed below, the Board finds that the October 2010 VA examiner's opinion on the etiology of the Veteran's bilateral sensorineural hearing loss is not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  An addendum opinion is required to clarify the etiology of the Veteran's bilateral hearing loss that provides sufficient supporting rationale consistent with the evidence of record.  

In a December 2013 appellate brief, the Veteran's representative argued that the whisper test "cannot and does not detect significant threshold shift[s in hearing]" and provided evidence that veterans with service-connected hearing loss can have whisper test results within normal limits.  The Board agrees that the whisper test is an unreliable source for determining whether or not the Veteran had hearing loss in service.  The Board also notes that the VA examiner's negative rationale is inadequate because it relied, in part, on a finding that the Veteran's hearing was within normal limits at separation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).

The Veteran's representative also argued that the evidence does not clearly establish that occupational noise exposure caused the Veteran's hearing loss.  The representative submitted evidence that the Veteran's occupation adhered to hearing conservation regulations and that not all mechanic work exposes individuals to hazardous noise.  The Board notes that it is unclear from the evidence of record what type of mechanical work the Veteran was employed in and what type of noise exposure he experienced.  

Finally, the representative argued that the in-service acoustic trauma started the hearing loss disease process for the Veteran.  Subsequent occupational noise exposure only aggravated it.  The Board finds that the VA examiner's rationale is also inadequate because it failed to discuss whether any degree of the Veteran's hearing loss is related to in-service acoustic trauma.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service); see also 38 U.S.C.A. § 1113 (West 2002).

The Board notes that the Veteran contends he was not exposed to loud noise since service, that he did not admit to hearing loss at separation from service in order to secure employment, and that his wife has complained about his hearing since service.  The subsequent VA audiological opinion must also address the Veteran's lay contentions on the presence of his hearing loss since service.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (finding lay assertions may support the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation).  

Accordingly, the case is remanded for the following actions:

1. The RO must obtain a new VA medical opinion from the audiologist who conducted the October 2010 VA audiological examination, or from another audiologist if the original audiologist is unavailable, to determine whether any degree of the Veteran's bilateral hearing loss is related to service, to include exposure to acoustic trauma.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record, to specifically include the Veteran's service personnel and treatment records, the October 2010 VA examination report, the representative's December 2013 appellate brief, and with consideration of the Veteran and F.G.'s lay statements related to his noise exposure and post-service symptoms, the audiologist must provide an opinion as to whether any degree of the Veteran's current bilateral hearing loss is associated with service, to include exposure to acoustic trauma. 

The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection may still be established if the medical evidence shows that it is actually due to incidents during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

3. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


